The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on October 20, 2020.

Claims 1-10 and 12-15 are pending.  Claim 11 was previously cancelled. Claims 14-15 are withdrawn from consideration as being drawn to nonelected invention. Claims 1, 5, 7 and 13 are currently amended. 

The rejection of claims 5 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

The rejection of claims 1-6, 8 and 10 under 35 U.S.C. 102(a)(1)as being anticipated by Shindo et al. (WO 98/16622), hereinafter “Shindo” is withdrawn in view of Applicant’s amendment.

The rejection of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Shindo as applied to claims 1-6, 8 and 10  above, and further in view of Saint Victor (US 2010/0101605) is withdrawn in view of Applicant’s amendment.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-8 and 10 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff et al. (US 2007/0051391, already of record), hereinafter “Wolff”.
	Wolff teaches a stain removal kit that includes a pad impregnated with a substantially dry cleaning composition, and the pad is placed into a sealed, water-impermeable, sealable container (see abstract). One embodiment of the stain removal kit is shown in FIG. 2 below, wherein a stain removal kit 200 includes a water-absorbent pad 110 and a water-impermeable container 220; the pad 110 is impregnated with a substantially dry cleaning composition; and the absorbent pad 110 is a multi-layer cloth (fabric) that includes cotton fibers (see paragraph [0044], page 4), wherein the pad 110 above which is impregnated with a substantially dry cleaning composition and which is a multi-layer cloth reads on: the “container containing a stain removing material” and “wherein the container is fluid-permeable” of instant claim 1, the “pad” of instant claim 6 and the “fabric” of instant claim 7. The container 200 is a plastic tray with a base 226 and side walls 227; the base 226 and side walls 227 define an interior chamber 225  dimensioned to receive the pad 210 (presumably the pad 110) (which reads on the “base holder for holding the container” in line 13 of instant claim 1); in addition, the chamber 225 is dimensioned to receive a volume of heated water sufficient to allow the pad 210 (presumably the pad 110) to be fully saturated (which reads on “so to allow steam and/or water to enter/penetrate the container to react with the stain removing material in the container in Sodium Percarbonate or Sodium Perborate 0.0-40.0% (which should inherently possess the formula as those recited in instant claim 3, hence also read on instant claim 2);  Peroxygen Stable Protease 0.0-1.0%; Fragrance Oil 0.0-5.0% (which reads on  instant claim 8), with all percentages being by weight of the total paste composition  (see paragraph [0039], page 3). As shown in Fig 2 below, the pad 110 has an upper surface. With respect to the limitation “the container . . . for being intended to be in direct contact with an underside fabric surface of the stained area when the portable stain removal kit is in use” in 



    PNG
    media_image1.png
    810
    587
    media_image1.png
    Greyscale

Wolff teaches the limitations of the instant claims. Hence, Wolff anticipates the claims. 

Claim Rejections - 35 USC § 103
Claims 4 and 5 stand rejected under 35 U.S.C. 103 as being unpatentable over Wolff as applied to claims 1-3, 6-8 and 10 above, and further in view of Corradini et al. (US 2009/01633399), hereinafter “Corradini”.
Wolff teaches the features as discussed above. Wolff, however, fails to disclose the incorporation of a bleach activator like tetraacetylethylenediamine (TAED) as recited in claims 4 and 5, respectively.
	Corradini, an analogous art in stain treatment, teaches a stain treatment composition which comprises sodium percarbonate and tetra acetyl ethylene diamine (TAED) (see paragraph [0085], pages 4-5), wherein TAED is a peracid precursor (also known as bleach activator) which upon reaction with the hydrogen peroxide product, i.e., the percarbonate, produce peroxyacids (see paragraphs [0049]-[0050], page 3) for better stain removal benefit.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a peracid precursor or bleach activator like TAED into the stain removal composition of Wolff because such incorporation would allow the TAED to react with the percarbonate to produce peroxyacids which will provide better stain removal as taught by Corradini.  

Claim 9 stands rejected under 35 U.S.C. 103 as being unpatentable over Wolff as applied to claims 1-3, 6-8 and 10 above, and further in view of Rees et al. (US 2008/0166176), hereinafter “Rees”.
	Wolff teaches the features as discussed above. Wolff, however, fails to disclose a container or pad divided into at least two compartments for storing different stain removing materials. 
	Rees, an analogous art, teaches cleaning pads capable of delivering a bleaching agent and a detersive composition to surfaces being cleaned, the pads are constructed to retain 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the cleaning pad of Wolff as a two layer pad or a three layer pad (which reads on compartments) wherein the solid bleaching agent and the solid detersive material are physically separated/segregated to avoid adverse chemical interactions between the detersive mixture components and the bleaching agent prior to use as taught by Rees.

Claims 12-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Wolff as applied to claims 1-3, 6-8 and 10 above, and further in view of Saint Victor (US 2010/0101605).
	Wolff teaches the features as discussed above. In addition, Wolff teaches that the pad is removable after opening and activating with warmed water and also teaches a method for removing a stain from synthetic fibers, wherein the method generally involves placing heated water into the container for a period of time to allow the pad to absorb the water and to 

	It is known from Saint Victor, an analogous art, that water, which can be hot or warm water, can be sourced from locations such as spray bottles (see paragraphs [0096]-[0097], page 8). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined a spray bottle which contains water, which can be hot or warm, into the stain removal kit of Wolff because Wolff specifically desires a source of water to activate the cleaning composition and Saint Victor teaches a water source which is located in a spray bottle for convenience. 

Response to Arguments
Applicant's arguments filed on October 20, 2020 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1-3, 6-8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Wolff, Applicant argues:
             In contrast, the Wolff reference discloses a pad impregnated with a substantially 
            dry cleaning composition placed in a sealed, water-impermeable, sealable container
             The pad is removable after opening and activating with warmed water. The pad
             may then be applied to fabric to remove a stain. Heated water is placed into the
             container for a period of time to allow the pad to absorb the water and to create   
             liquefied cleaning composition in the pad. The pad is then placed onto a stained area
             of a fabric for a period of time sufficient  for the cleaning composition to act on the 
             stain and the pad. (Emphasis added, see Wolff, Abstract). 
	
does not disclose “a container containing a stain removing material ... [and] having an upper surface for being intended to be in direct contact with an underside fabric surface of the stained area when the portable stain removal kit is in use ... wherein the container is fluid-permeable, so to allow steam and/or water to enter/penetrate the container to react with the stain removing material in the container in order to produce a chemical solution ... [and] a base holder for holding the container ... wherein the base holder comprises a liquid receiving portion, the container (i) being arranged into said liquid receiving portion, and (ii) being supported from underneath, via a lower surface of the liquid receiving portion, when the portable stain removal kit is in use” as is required by independent claim 1. 
	The Examiner respectfully disagrees with the above arguments because of the same reasons as discussed in paragraph 8 above. 
	With respect to the rejections of: claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Wolff as applied to claims 1-3, 6-8 and 10 above, and further in view of Corradini; claim 9 under 35 U.S.C. 103 as being unpatentable over Wolff as applied to claims 1-3, 6-8 and 10 above, and further in view of Rees; and claims 12-13 under 35 U.S.C. 103 as being unpatentable over Wolff as applied to claims 1-3, 6-8 and 10 above, and further in view of Saint Victor; Applicant argues that the above dependent claims depend from and further limits allowable independent claim 1 and therefore are allowable as well.                                                                                 
	The above response to Wolff apply here as well. The obviousness rejections above are maintained for the same reasons as discussed in paragraphs 9 through 11. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                       /LORNA M DOUYON/                                                                                       Primary Examiner, Art Unit 1761